                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

NICOLE HOLLOWAY,                                        )
                                                        )
                Plaintiff,                              )
                                                        )
        V.                                              )       No. 4: 17CV2208 RL W
                                                        )
WINKLER, INC., d/b/a                                    )
"J. WINKER & SONS," et al.,                             )
                                                        )
                Defendants.                             )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on the Daubert Motion to Exclude Expert Opinions of

Rebecca Summary filed by Defendant Winkler, Inc., d/b/a "J. Winkler & Sons" (ECF No. 20).

The motion is fully briefed and ready for disposition. Upon review of the motion, related

memoranda, and exhibits, the Court will deny Defendant's motion.

                                          BACKGROUND

       On April 20, 2015, Plaintiff Nicole Holloway was involved in an automobile accident.

(Compl. if 1, ECF No. 1) Plaintiff alleges that Defendant Scott Litkenhus ("Litkenhus"), who

was operating a tractor-trailer in the course of his employment with Defendant Winkler, Inc.

("Winkler"), violated a stop sign and struck Plaintiffs vehicle. (Id.) Plaintiff further alleges that

she sustained serious injuries as a result of the collision, including injuries to her arm, ribs, knee,

and low back. (Id.) On August 4, 2017, Plaintiff filed a Complaint in federal court, alleging

negligence and negligence per se on the part of Litkenhus (Counts I and II) and vicarious liability

against Winkler for Litkenhus' negligence and negligence per se (Counts III and IV). (Id. at iii!

38-60) Plaintiff claims that she has sustained economic losses consisting of medical expenses
and lost wages and will continue to sustain medical expenses, wage losses, and loss of earning

capacity. (Id. at if 34)

        To support this claim, Plaintiff has designated an expert, Rebecca M. Summary, Ph.D., 1

to testify regarding Plaintiffs lost income, lost household services, loss on sale of business, and

total economic loss. (Pl.'s Ex. 2, ECF No. 21-2) Dr. Summary maintains in her Rule 26 Report

that Plaintiff, who previously owned and worked at a diner, would have worked at the diner until

age 70, would have performed household services until age 74.5, and sold the diner under duress

for a loss. (Id.) Dr. Summary further claims that the accident and Plaintiffs resulting injuries

caused losses in these areas. (Id.)

                                      LEGAL STANDARD

        The admission of expert testimony in federal court is governed by Rule 702 of the

Federal Rules of Evidence:

       A witness who is qualified as an expert by knowledge, skill, experience, training,
       or education may testify in the form of an opinion or otherwise if: (a) the expert's
       scientific, technical, or other specialized knowledge will help the trier of fact to
       understand the evidence or to determine a fact in issue; (b) the testimony is based
       on sufficient facts or data; (c) the testimony is the product of reliable principles
       and methods; and (d) the expert has reliably applied the principles and methods to
       the facts of the case.

Fed. R. Evid. 702. A district court acts as a "gatekeeper" when screening expert testimony for

relevance and reliability. Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 590-93 (1993);

Russell v. Whirlpool Corp., 702 F.3d 450, 456 (8th Cir. 2012). "To satisfy the reliability

requirement, the party offering the expert testimony 'must show by a preponderance of the

evidence both that the expert is qualified to render the opinion and that the methodology



1
 Rebecca M. Summary, Ph.D., is a professor of economics and chairperson of the Department of
Economics and Finance at Southeast Missouri State University located in Cape Girardeau,
Missouri. (Summary Dep. 9:20-22, ECF No. 20-2)
                                                 2
underlying his conclusions is scientifically valid."' Barrett v. Rhodia, Inc., 606 F.3d 975, 980

(8th Cir. 2010) (quoting Marmo v. Tyson Fresh Meats, Inc., 457 F.3d 748, 757 (8th Cir. 2006)).

"To satisfy the relevance requirement, the proponent must show that the expert's reasoning or

methodology was applied properly to the facts at issue." Id. The trial court has broad discretion

concerning the admission of expert testimony, and such decisions will not be overturned on

appeal absent an abuse of discretion. Peitzmeier v. Hennessy Indus., Inc!., 97 F.3d 293, 296 (8th

Cir. 1996). "There is no single requirement for admissibility as long as the proffer indicates that

the expert evidence is reliable and relevant." Russell, 702 F.3d at 456-57 (quotation omitted).

"An expert's opinion should be excluded only if that opinion is so fundamentally unsupported

that it can offer no assistance to the jury." Synergetics, Inc. v. Hurst, 477 F.3d 949, 956 (8th Cir.

2007) (internal quotation marks and citation omitted); see also Minn. Supply Co. v. Raymond

Corp., 472 F.3d 524, 544 (8th Cir. 2006) (quotation omitted). Doubts regarding the usefulness

of an expert's testimony should be resolved in favor of admissibility. Marmo v. Tyson Fresh

Meats, Inc., 457 F.3d 748, 758 (8th Cir. 2006) (citation omitted). '"The exclusion of an expert's

opinion is proper only if it is so fundamentally unsupported that it can offer no assistance to the

jury."' Sappington v. Skyjack, Inc., 512 F.3d 440, 448 (8th Cir. 2008) (quoting Woodv. Minn.

Mining & Mfg. Co., 112 F.3d 306, 309 (8th Cir. 1997)).

                                          DISCUSSION

       Winkler asserts that the opinions of Plaintiffs expert, Dr. Rebecca Summary, are based

on assumptions formed from umeliable, undocumented information conveyed by Plaintiff and

not based on generally accepted peer-reviewed economic methodology or review of any

pertinent information. Therefore, Winkler argues that the Court should exclude such expert

testimony as umeliable.



                                                  3
        Specifically, Winkler claims that the Court should exclude Dr. Summary's testimony

regarding Plaintiffs lost wages and lost earning capacity because the opinions are not supported

by documented information or proper assumptions. Winkler contends that Dr. Summary's

opinions are not based on Plaintiffs actual income or earnings but are instead based on an

irrelevant and inaccurate hypothetical scenario wherein Plaintiffs diner would resume

profitability and Plaintiff would resume drawing a wage from the profits. Winkler further claims

that Plaintiffs tax records do not reflect an annual average income of $26,000 as calculated by

Dr. Summary.

       In addition, Winkler asserts that Dr. Summary wrongly assumes that Plaintiff would

return to working at the capacity she worked prior to filing for disability related to scoliosis in

2012. Winkler contends that Dr. Summary's opinion rests on an assumption that Plaintiffs

scoliosis will improve such that she would no longer need the hours per week reduction taken

before the accident. Further, Winkler maintains that Dr. Summary's opinion that Plaintiff could

work 60-hour weeks at the diner is contradicted by her finding that Plaintiffs disability would

decrease the amount Plaintiff could perform household services.

       Finally, Winkler argues that Dr. Summary does not rely on documented facts but instead

uses baseless assumptions to opine regarding the diner's profitability and depreciation, Plaintiffs

rental income from the attached beauty and barber shop, and loss on the sale of the diner under

duress. Winkler contends that Dr. Summary's testimony should be excluded because it is based

on incomplete information and faulty assumptions and will only serve to confuse the jury. In

response, Plaintiff asserts that Winkler merely attacks the factual basis of Dr. Summary's

opinion, which Winkler can dispute during cross-examination and with its own expert witness.




                                                  4
       The Court finds that Dr. Summary's opinions are based on sufficient facts or data and are

the product ofreliable principles and methods. Although Dr. Summary's methodology and

conclusions may be subject to debate, the opinions are relevant and will assist the finder of fact.

Dr. Summary is qualified by training and experience, and her opinions are reliable in that they

are based on economic principles generally accepted in the economic community, including life

expectancy tables and yearly dollar valuations. More importantly, Dr. Summary's methodology

and conclusions will be subject to vigorous cross examination because Winkler has presented its

own expert with different conclusions. Moreover, Dr. Summary's alleged failure to base her

opinions on proper facts and figures goes to the credibility of her testimony and not admissibility

of her expert opinion. See In re Viagra Prod. Liab. Litig., 572 F. Supp. 2d 1071, 1077 (D. Minn.

2008) (stating that the general rule in Daubert motions is that the factual basis of an expert

opinion goes to the credibility of the testimony and not to the admissibility); see also Hanrahan

v. Wyeth, Inc., No. 4:04CV01255 ERW, 2012 WL 2395986, at *4 (E.D. Mo. June 25, 2012)

("Raising questions about, and exposing gaps in, [Dr. Summary's] analyses and conclusions is a

task for Defendants to perform in front of a jury.").

       The Court concludes that Dr. Summary's testimony will aid the finder of fact, and any

deficiencies in her opinion will be addressed by cross examination of Dr. Summary and the

examination of Winkler's expert, John Ward Economics. 2 As aptly stated by the Eighth Circuit

Court of Appeals in Lauzon v. Senco Prod., Inc.:

       It is far better where, ... there exists a close case ... to allow the expert opinion
       and ifthe court remains unconvinced, allow the jury to pass on the evidence.
       Depending on the verdict, ... the trial court can always refer to Federal Rule of
       Civil Procedure 50(b) and grant a judgment as a matter of law or a new trial.



2Winkler has attached to the Daubert motion a Personal Injury Economic Loss Estimation from
John Ward Economics that explicitly disputes Dr. Summary's report. (ECF No. 20-3)
                                                  5
270 F.3d 681, 695-96 (8th Cir. 2001) (footnote omitted). Therefore, the Court will deny

Defendant Winkler's motion and allow Dr. Summary to testify.

       According! y,

       IT IS HEREBY ORDERED that the Daubert Motion to Exclude Expert Opinions of

Rebecca Summary filed by Defendant Winkler, Inc., d/b/a "J. Winkler & Sons" (ECF No. 20) is

DENIED.

Dated this 25th day of January, 2019.




                                               RONNIE L. WHITE
                                               UNITED STATES DISTRICT JUDGE




                                               6
